Opinion

PER CURIAM.
This is the defendant’s appeal from the trial court’s judgment issuing an injunction that *423ordered the defendant to maintain his property in compliance with the zoning laws of the town of Redding. The trial court also imposed a monetary penalty on the defendant and awarded attorney’s fees to the plaintiff.
We have fully reviewed the record and briefs and considered the oral arguments of the parties. The trial court’s findings are supported by the evidence and the inferences that reasonably may be drawn therefrom. Having applied the appropriate standard of review, we conclude that the trial court did not abuse its discretion and that its decision conformed to the applicable law. No novel principles of law or appellate procedure are involved in this case, and to discuss the defendant’s claims at length would serve no useful purpose. See Byrne v. Trice, 170 Conn. 442, 442-43, 365 A.2d 1063 (1976); Benlock v. New Haven Terminal/Cilco Terminal, 48 Conn. App. 250, 706 A.2d 1390 (1998).
The judgment is affirmed.